Citation Nr: 0825342	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  97-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for vertigo, including 
as secondary to otitis externa.

2.  Entitlement to service connection for bilateral hearing 
loss, including as secondary to otitis externa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 through 
January 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In June 2006, the veteran submitted a VA Form 9 expressing 
disagreement with the ratings for his service-connected right 
knee.  The most recent rating decision regarding the right 
knee was the February 2006 decision that effectuated the 
January 2006 Board decision.  The veteran's proper course of 
appeal of that decision was to the Court of Appeals for 
Veteran's Claims, which he did not file.  As such, this June 
2006 statement should be accepted as a new claim for an 
increased rating for the service connected right knee.  This 
matter is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This matter was remanded by the Board in January 2006 for 
additional development.  While the requested development 
appears to be complete, in June 2006, the veteran submitted a 
hearing request on a VA Form 9.  On this document, the 
veteran requested a Travel Board hearing and expressed 
disagreement with the right knee rating and the denial of 
service connection for hearing loss and vertigo.  The right 
knee ratings are not presently under appeal, and are referred 
to the RO in the introduction, above.  Thus, the hearing 
request is presumed to be with regard to the remaining claims 
under appeal.  Because a veteran is entitled to a hearing if 
one is requested, further development is warranted. See 38 
C.F.R. § 20.700 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




